Title: Joseph Caldwell to Thomas Jefferson, 26 July 1819
From: Caldwell, Joseph
To: Jefferson, Thomas


          
            Immortal Sir,
            Warrenton, Fauquier County, Virginia, July 26th 1819.
          
          It is with the pleasure of hope that I presume to address you on a subject of very little account to you, but to me a matter of considerable concern; I am sir, the youngest son of a revolutionary soldier, who though poor disdains to take addantage advantage of the liberality of his country; I have been trying to get into some situation that would be of advantage to myself and country but to little purpose for several years, I am by profession a Printer and being informed that there is a very good situation for a  Printer in the town of Charlottesvills in your neighborhood I petition you to assist and oblige me in the following manner to procure for me a Press and the following Type Viz 300lb Long Primer 150 small Pica and 100lb Pica with 100lb of double Pica a small font of Previer and about 100lbs of flowers and other kinds of Type all will cost something less than one thousand dollars and lesst you might think I wish to take advantage of your generous liberality you can hold the establishment in your own hands until you are convinced of my capability, honesty, and industry,
          I am sir a Republican, but not one that can hold my Country’s Constitution in one hand, and a cow-skin in the other ready to scourge my fellow man;
          I propose sir that you keep possession of the establishment and the profits arissing therefrom until you are paid for your generous assistance. And beleive  me when I say whether you do it or not that you shall always have the prayers and good wishes of
          
            Joseph Caldwell Jr.
          
        